Bates, Judge,
delivered the opinion of the court.
The first instruction was properly refused because it required the court to determine a question of fact in stating that the refunding by the plaintiff to the holders of the land warrants was a voluntary act.
The record does not show that there was any error in the refusal of the third instruction. The balance sheet is not in the record, and we presume that the court below understood it correctly.
*34The record does not show what were the grounds of objection to the deposition of Perkins, and we therefore will not look into objections stated here.
The transcript of the record of the conviction of Wolff of a crime, and judgment thereon, by the Circuit Court of the United States for the Missouri district were properly rejected.
The statute of Missouri, which enacts that a sentence of imprisonment in the penitentiary for a term of less than life, suspends all civil rights of the person so sentenced during the term thereof, applies only to sentences in the State courts. We know of no similar act as to sentences by the Federal courts, and without such act there is no such suspension. A sentence for life even would not have the effect of making the convict civilly dead. (Platner v. Sherwood, 6 John. Chy. 118.) Here the sentence was for one year.
It is of no consequence that Wolff’s offence might have been punished by a State court (if it be so); for it is not the fact of criminality which, ■ in any case, suspends his rights, but the conviction and sentence to the penitentiary.
Judgment affirmed.
Judges Bay and Dryden concur.